Keogh, J.:
In 1866* the Legislature enacted a law which provided for the taxation of the lands acquired by the city of New York in the creation and maintenance of its system of water supply.
The provisions of this law were substantially re-enacted by the Consolidation Act,† and later by the charter of the greater city.‡ It is as follows: “ The lands heretofore taken or to be taken for storage, reservoirs, or for other constructions necessary for' the introduction and maintenance of a sufficient supply of water in the city, * * * shall be assessed and taxed in the counties in which they are or may be' located, in the manner prescribed by law, at the value of the lands exclusive of the aqueducts and the construction and works necessary for its purposes, provided that the assessed value of the said lands shall not exceed the assessed value of the lands in the immediate neighborhood thereof.”
The law of 1901§ amended this provision of the Greater New York charter as follows: “ The lands heretofore taken or to be taken for storage, reservoirs, or for other constructions necessary for the introduction and maintenance of a sufficient supply of water in the city, or for the purpose of preventing contamination or pollution, shall be assessed and taxed in the counties in which they are or may- be located, in the manner prescribed by' law, exclusive of the aqueducts.”
By this amendment the exemption from taxation of. the constructions and works necessary for the purposes of the aqueduct was. omitted. There is also omitted the clause which provided “ that the assessed value of the said lands shall not exceed the assessed value of the lands, in. the immediate neighborhood thereof.”
It must be plain that by this amendment the Legislature intended, to make liable to taxation in the counties in which they are situated all the lands taken by the city of New York for the maintenance of its water supply, including all constructions and works thereon, and excluding the aqueducts only from such taxation;
This construction accords with the policy of the State as shown *265by the Tax Law of 1896,* by the provisions of which “ all real property within this State, and all personal property situated or owned within this State, is taxable unless exempt from taxation by law.”
In providing for exemptions it declares† that the property “ of a municipal corporation of the State, held for a public use,” is exempt from taxation, “ except the portion of such property not within the corporation.”
By the Tax Law of 1896, as well as by the striking and potent amendment of 1901, it was evidently the intention of the Legislature to establish an equitable basis for the taxation of property acquired by a municipality outside its municipal limits, and' to restore for the purposes of taxation such property to the towns or municipalities in which it is situated.
Counsel to the corporation requests that the court set out a rule for the guidance of the assessors in the performance of their official duty. This is neither practicable nor necessary.
The unique character of the property to be assessed and its great value make the rule governing its assessment no different from that governing the assessment of other property.
The assessors should of course assess each parcel, keeping in mind the extent and nature of the constructions upon it, its relation to the water system of New York city in its entirety, its situation, the uses to which it is put, the approximate cost of reproduction, and then put upon it such a conservative and just value as in their judgment and conscience it warrants, and which will be in keeping with the valuations of other property on the same assessment roll.
I will sign orders in each case accordingly.

 Lews of 1866, chap. 503.— [Rep.


Laws of 1883; chap. 410, § 361.-[Rep.


Laws of 1897, chap. 378, § 480, as amd. by Laws of 1900, chap. 463.— [Rep.


 Revised Greater N. Y. Charter (Laws of 1901, chap. 466), § 480.— [Rep.


Laws of 1896, chap. 908, § 3.— [Rep.


 Id. § 4, subd. 3.— [Rep.